UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DALLAS WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00546-CCB-1)


Submitted:   May 21, 2013                     Decided:   June 6, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, LaKeytria W. Felder,
Assistant Federal Public Defender, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Debra L.
Dwyer, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dallas Williams pled guilty, pursuant to a conditional

plea agreement, to being a convicted felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1)

(2006).     The    district     court    sentenced     Williams      as    an    armed

career criminal to the mandatory minimum sentence of fifteen

years    prescribed   by   18   U.S.C.A.      §    924(e)    (West   Supp.      2012).

Williams appeals the denial of his Motion for a Franks 1 Hearing

and to Suppress Evidence. 2             In addition, Williams appeals his

sentence, arguing that mandatory minimum sentences conflict with

the mandate in 18 U.S.C. § 3553(a) (2006) to impose a sentence

“sufficient but not greater than necessary.”                  We affirm.

            We    consider      first    Williams’         contention     that     the

district court erred in denying his motion for a Franks hearing.

Williams claims that the district court erred by denying his

Franks suppression     motion      because        Baltimore    Police     Department

Officer    Clemmie    O.     Anderson        III    made     deliberately        false

statements in his affidavit supporting Williams’ arrest warrant

and that these false statements were material to the probable

cause determination.         The affidavit described the police pursuit



     1
         Franks v. Delaware, 438 U.S. 154 (1978).
     2
       Under his plea agreement, Williams preserved his right to
appeal the order denying his Franks suppression motion.



                                         2
of a 2001 Acura through the streets of Baltimore.                           At one point

during the chase, the Acura drove directly towards the police

vehicle, and each of the officers in the cruiser identified the

driver,     through        the      windshield,       as   Williams.            The    Acura

eventually turned onto Schroeder Street in a school zone, and

the officers followed.                 Anderson’s affidavit stated that the

driver parked and escaped on foot and that the officers returned

to the abandoned Acura where they found various papers bearing

Williams’ name.

              Based       on   the     application,        the    state     of    Maryland

charged Williams with several traffic and eluding charges, and

an arrest warrant was issued.                  Williams was arrested on January

24,   2010,    pursuant        to    the     arrest   warrant,     and    was     found    in

possession of a firearm and ammunition.                          A federal grand jury

subsequently charged Williams with possession of a firearm and

ammunition     by     a    convicted       felon,     in   violation      of     18   U.S.C.

§ 922(g)(1).

              Williams moved for a Franks hearing and to suppress

the tangible and derivative evidence, claiming that the arrest

warrant was based on Anderson’s knowing and false statements.

The district court conducted a motions hearing at which both

officers, the principal of the elementary school, and Williams’

probation      and    parole         agent    testified.          After     hearing       the

testimony     and     the      parties’      arguments,     the     court      found   that

                                               3
Williams     failed    to    make      the    necessary    showing     for   a   Franks

hearing. 3    Accordingly, the district court denied the motion.

             The     purpose      of    a    Franks    hearing    is   to    determine

whether,     but     for    the    inclusion      of     intentional    or   reckless

misstatements by the affiant, an affidavit would not support a

finding of probable cause. United States v. Clenney, 631 F.3d
658, 663 (4th Cir. 2011).               A defendant challenging the validity

of a warrant is entitled to a hearing if he makes a preliminary

showing      that:         “(1)     the      warrant     affidavit     contain[s]    a

‘deliberate        falsehood’          or    statement     made      with    ‘reckless

disregard for the truth’ and (2) without the allegedly false

statement, the warrant affidavit is not sufficient to support a

finding of probable cause.”                  United States v. Fisher, 711 F.3d
460, 468 (4th Cir. 2013) (quoting Franks, 438 U.S. at 155-56);

Clenney, 631 F.3d at 663 (applying Franks to arrest warrants).

             Williams argues that he made this showing and that the

district court erred in denying his motion for a Franks hearing.

We review de novo the legal determinations underlying a district

court’s denial of a Franks hearing, while its factual findings



     3
       The court remarked, “Of course, as a practical matter, we
sort of just had a Franks hearing because [defense counsel]
called witnesses and [the prosecutor] called witnesses. So I’m
not sure how much further we could get with anything called a
Franks hearing.” (Joint Appendix at 207).



                                              4
are reviewed for clear error.               United States v. Allen, 631 F.3d
164, 171 (4th Cir. 2011).

             Williams     claims       that      Anderson      falsely       identified

Williams as the driver of the Acura the police were pursuing

because, “given the nature of the pursuit, the officers would

not have had a clear view” inside the car.                     (Appellant’s Br. at

23).    However, as the district court found, Williams presented

no evidence that the driver would not have been visible through

the windshield.        Furthermore, the district court found credible

both officers’ testimony that they recognized Williams as he

drove   towards       them,     and    we   defer    to    the   district      court’s

credibility determination.              See United States v. Abu Ali, 528
F.3d 210, 232 (4th Cir. 2008) (according appellate deference to

district     court’s      determinations           concerning        credibility    of

witnesses during pretrial hearing on suppression motion).

             Moreover, we conclude that Williams otherwise failed

to   show    by   a    preponderance        of    the     evidence    that    Anderson

knowingly made false statements in his affidavit material to the

probable     cause    determination.             Admittedly,     Anderson     declared

that Williams drove into a school zone during school dismissal

when,   in   fact,     school    had    already     been    dismissed.        However,

evidence presented at the motions hearing showed that children

were permitted in the school yard after dismissal and that there

were no school zone signs with lights that would have alerted

                                            5
the officer that dismissal had ended.                       Therefore, we conclude

that the district court did not clearly err by finding that

Anderson’s      statement    was     not    inaccurate.           Moreover,     even    if

Anderson’s statement was deliberately untruthful, we agree with

the district court that it was not material to a determination

of probable cause to support the charges in the arrest warrant

for numerous traffic violations and eluding police.

           We also agree with the district court that Anderson’s

statement that Williams abandoned the car on Schroeder Street

and fled is not facially false.                 The officers briefly lost sight

of the car when it turned onto Schroeder Street.                             When they

turned the corner, they saw the car was parked, and Williams was

gone.    Although Williams argued that the affidavit was written

as though Anderson witnessed Williams park the car and flee, the

district court did not clearly err by interpreting the statement

as reflecting the officer’s inference that Williams had parked

the   vehicle     and    fled    rather      than     as    the    officer’s      actual

eyewitness      account.        Furthermore,       assuming       arguendo    that     the

discrepancies between the officers’ testimony regarding (1) the

number   of     times    Anderson     had       previously     addressed        Williams

individually,      (2)     whether    Anderson        had    previously       suspected

Williams   of    drug    activity,     and      (3)   whether      the   door    to    the

abandoned vehicle was open or closed demonstrated that Anderson



                                            6
made false statements in his affidavit, these statements simply

were not material to a finding of probable cause.

             We therefore conclude that the district court properly

determined        that   Williams    failed      to   make   the    strong     showing

necessary     to    warrant    a    Franks      hearing     and,   hence,     properly

denied Williams’ Motion for a Franks Hearing and to Suppress

Evidence.

             Turning to Williams’ challenge to his sentence, the

Sentencing Reform Act, of which § 3553(a) is a part, dictates

that   a   defendant      should    be   sentenced     in    accordance       with    its

provisions to achieve the purposes of § 3553(a)(2) “[e]xcept as

otherwise specifically provided.”                 18 U.S.C. § 3551(a) (2006).

Courts     have    generally   held      that    statutorily       mandated    minimum

sentences are “otherwise specifically provided” and thus do not

conflict     with    §   3553(a)’s       “sufficient      but   not   greater        than

necessary” clause.          United States v. Sutton, 625 F.3d 526, 529

(8th Cir. 2010); United States v. Kellum, 356 F.3d 285, 289 (3d

Cir. 2004) (“[T]he [statutory] mandatory minimum sentences [the

defendant] was exposed to . . . clearly fit within the ‘except

as otherwise specifically provided’ exclusion of § 3551(a).”).

“Courts have uniformly rejected the claim that § 3553(a)’s ‘no

greater than necessary’ language authorizes a district court to

sentence below the statutory minimum.”                 United States v. Cirilo-

Muñoz, 582 F.3d 54, 55 (1st Cir. 2009) (per curiam) (collecting

                                           7
cases); see also United States v. Franklin, 499 F.3d 578, 585

(6th   Cir.     2007)    (“[Section]        3553(a)    factors     do     not    apply    to

congressionally          mandated      sentences.”);           United       States        v.

Roberson,      474 F.3d 432,   436    (7th     Cir.   2007)       (acknowledging

tension between § 3553(a) and statutorily mandated sentences,

but holding that § 3553(a) is a “very general statute [that]

cannot    be    understood      to    authorize       courts      to    sentence       below

minimums       specifically      prescribed      by    Congress”).              In    United

States v. Robinson, 404 F.3d 850 (4th Cir. 2005), we held that,

even after United States v. Booker, 543 U.S. 220 (2005), except

in limited circumstances not present here, “a district court

still may not depart below a statutory minimum.”                           404 F.3d at

862.     Williams’ reliance on United States v. Raby, 575 F.3d 376

(4th Cir. 2009), is misplaced, as that case provides no guidance

on sentencing below a mandatory minimum.

               We therefore affirm the district court’s judgment.                         We

dispense       with     oral    argument      because       the    facts        and    legal

contentions      are    adequately     presented       in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             8